Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/03/2021 has been entered.  As directed by the amendment: claim 1 has been amended; and claim 7, 11, and 20-36 are cancelled. Thus, claims 1-6, 8-10, 12-19, and 37-43 are pending.
The amendment to the specification is sufficient in overcoming the previously indicated objection [See Non-Final OA, page 2].
The amendment to claim 1 is sufficient in overcoming some of the previously indicated rejections under 35 112 (a) [See Non-Final OA, pages 9-12, new matter rejection].
The amendment is insufficient in overcoming the previously indicated rejections under 35 U.S.C. § 112 (a) and (b) [dependent on the interpretation under 35 USC 112 (f)], as well as, the prior art rejections under 35 U.S.C. § 103.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitation “controller” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” coupled with functional language “…configured to…adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6, 8-10, 12-19, and 37-43 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 1 shows a schematic diagram in which the controller is labelled as character 108; Paragraph 0040 discloses that “the controller 108 may be configured to control the focus position of the one or more laser beams generated using laser system 102, by controlling the various optical elements, components, and hardware therein. For instance, the controller 108 may operate one or more focusing lenses, and/or one or more micro-electro-mechanical system ("MEMS") components, or galvo scanner mirror system components, and the like, to direct one or more laser beams to one or more focus positions within a material;” Paragraph 0041 discloses that “the controller 104 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, as amended, requires the use of a controller configured to "...adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material...” which is interpreted under 35 USC 112(f). A controller that drives a laser system and/or a holder (driving a motor, etc.) is considered routine and conventional. Figure 1 shows a schematic diagram in which the controller is labelled as character 108.  Paragraph 0040, as published, discloses that “the controller 108 may be configured to control the focus position of the one or more laser beams generated using laser system 102, by controlling the various optical elements, components, and hardware therein. For instance, the controller 108 may operate one or more focusing lenses, and/or one or more micro-electro-mechanical system ("MEMS") components, or galvo scanner mirror system components, and the like, to direct one or more laser beams to one or more focus positions within a material,” whereas Paragraph 0041 discloses that “the controller 104 may be configured to control or synchronize both a movement of the holder 104 as well as a scanning of the one or more laser beams in order to control the focus positions within various materials. For instance, the controller 104 may include a software platform containing instructions for controlling laser 
Claims 2-6, 8-10, 12-19, and 37-43 inherit the above due to their respective dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “a controller configured to...adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As detailed above, the written description does not disclose sufficient structure for performing the claimed function.  An inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph (See MPEP 2181 -IV). Furthermore, whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. (See MPEP 2181-ll-A). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-19, and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and in view of Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra.
Regarding claim 1, Burr discloses a system for processing a scintillation material using laser beams (“Method for Generating Optical Anisotropy in Scintillators Using Pulsed Lasers”-Title; See also Paragraphs 0007 and Figures 2-4), the system comprising:

    PNG
    media_image1.png
    394
    215
    media_image1.png
    Greyscale

a laser (laser generator 26) (para. 0018) configured to output a laser beam (“utilized to generate a laser 34”-para. 0016) having a wavelength (the laser produced by 26 inherently has a wavelength) necessary to alter a crystal structure of a scintillation material (scintillator element 24) (para. 0016, focusing device 28 focuses the laser to generate focal spot 36, where the laser “is utilized to alter the optical characteristics of the scintillator element 24 in the location of the focal spot” and “utilized to create complex three-dimensional patterns 44,” shown in Figure 2) (para. 0017, discloses modifying a wide variety of optical properties which can include “changing the crystal structure of a crystalline scintillator, creating local crystal domains of different orientation than the surrounding crystalline material in a single crystal, creating localized crystalline regions in otherwise non-crystalline materials (such as glass), generating micro-voids within the scintillator elements 24…”) (Accordingly, the wavelength of the laser is of such value necessary to alter the scintillator element 24);
a means for engaging the scintillation material and positioning the scintillation material (para. 0016 discloses using translation device 38 to move the position of focal spot 38 relative to the scintillator 24 and that “the same effect can be accomplished through the relative movement of the scintillator element 24”); and
a controller (42) in communication with the laser (Para. 0016, control device 42 is “in communication with the translation device 38 as well as the laser generator 26 and focusing device 28”), and configured to: 

    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
			
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
		
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

select laser parameters in accordance with known material properties of the scintillation material (paragraph 0043 of the instant application, as published, discloses “material properties, such geometry, width, thickness, depth, hardness, brittleness, composition and so forth”) (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition) (As can be clearly shown above in the Figures, the scintillator inherently possesses geometry, width, thickness, and depth.  Still further, hardness and brittleness are intrinsic properties.  That is, scintillator 24 inherently has a hardness and brittleness);
direct the laser beam to a focus spot (as described above, control device 42 is in communication with laser 26.  Para. 0017, discloses that a wide variety of optical properties may be modified, such as “changing the index of refraction at the focal spot 36, changing the optical absorption at the focal spot 36, changing the photon scattering properties at the focal spot 36.” Still further, para. 0018 discloses laser generator 26 producing “extremely short pulses commonly referred to as ‘ultrafast’ pulses” and may be picosecond or femtosecond lasers.  Para. 0018 continues in that the “interaction mechanism between the focal spot 36 and the scintillator element 24 is generally a non-resonant, non-linear, multi-photon interaction…The non-linear nature of the interaction (the interaction strength does not depend linearly on the laser intensity, but instead increases as the intensity raised to a power) the interaction is strongest in a region smaller than the focal spot 36” and that “When utilizing tightly focused beams, the threshold is exceeded only in the center of the focal volume 36 to provide tight control”) (Accordingly, the pulses generated by the ultrafast laser 26 inherently have laser parameters, for instance, pulse energy, duration, repetition, etc. while the laser itself inherently has a wavelength of some value. In order to the laser 26 to “alter the optical properties at the focal spot” of the scintillator 24, at least some laser parameters would necessarily be selected.  For example, selecting a pulse energy or duration for the ultrafast laser 26 in order to perform the intended operation of altering the optical properties of the scintillator is either inherently or impliedly disclosed in Burr.  Those of ordinary skill in the art would consider it reasonable that in order for scintillator 24, inherently having the aforementioned material properties, to be processed by laser 26, certain laser parameters would, necessarily need to be selected in accordance with the material properties of scintillator 24);
drive at least one of the laser and the holder through a plurality of positions (para. 0016, “Through the use of a translation device 38 the position of the focal spot 36 relative to the scintillator element 24 may be moved such that a complex anisotropic portion 40 may be generated (see FIG. 4). Although the translation device 38 is illustrated as modifying the position of the focal spot 36, it should be understood that the same effect can be accomplished through the relative movement of the scintillator element 24”), the focus spot directed to various portions of the scintillation material based on the plurality of positions (as stated above, such translation moves focal spot 36 relative to scintillator 24 to a plurality of positions), each of the plurality of positions corresponding to the known material properties of the scintillation material (With respect to Burr, the aforementioned translation of, for example translation device 38, causes the focal spot 36 to move to various portions of the scintillator 24.  For instance, moving the laser 26, via translation device 38, from the center of scintillator toward an outer edge of the scintillator-either left, right, forward, backward, etc.-amounts to driving the laser through a plurality of positions.  Each of these positions corresponds to a width, thickness, depth, hardness, brittleness, composition of scintillator 24.  For example, the laser being positioned such that the focal spot 36 is formed at a central region of the scintillator corresponds, at least partially, to the material properties of the scintillator at that position.  Similarly, if the laser 26 is moved left or right such that the focal spot 36 is formed at an outer edge of scintillator 24 corresponds, at least partially to the material properties of the scintillator at that position) (See also para. 0017
the focus spot being in relation to one or more edges of the scintillation material (Figure 3 shows focal spot in relation to one or more edges of scintillator 24.),  
wherein the driving through the plurality of positions forms microstructures having altered crystal structure (para. 0007, “…using the laser to alter the optical properties at the focal spot such that anisotropy is generated in the isotropic portion; and moving the focal spot relative to the scintillator element such that a three-dimensional pattern with altered optical properties is generated…” where the optical properties include “…changing the crystal structure of a crystalline scintillator, creating local crystal domains of different orientation than the surrounding crystalline material in a single crystal, creating localized crystalline regions in otherwise non-crystalline materials (such as glass), generating micro-voids within the scintillator elements 24…”-para. 0017) (Please note, the scintillation material is not positively recited in claim 1.  Rather, claim 1 clearly indicates that the scintillation material is the article or material worked upon by the system in its intended use.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115).

Reeves-Hall teaches that it is known in the art of laser processing systems (para. 0001, “laser processing a work material, such as, for example, a metal, semiconductor, plastic or any other material amenable to processing with electromagnetic radiation.” Para. 0035, “processing, as used herein, can include machining, cutting, marking, printing, drilling, ablating, vaporizing, heat treating, such as hardening or annealing, as well as many other operations.”) (Figure 1A, system 10a, controller 40, workpiece 12, and laser 20/30 which can be an “ultrafast laser, such as a picosecond or femtosecond laser”-para. 0036) to use a holder (14) that is configured to engage the workpiece (12)(para. 0034, 12 is mounted on 14) and position the workpiece, where the controller is in communication with the holder (controller 40 “controls one or both of the positioning of the work bed and the laser head” such that 14 is translated or rotated about or translated along a selected axis or selected axes-para. 0036) .  Still further, Reeves-Hall teaches the controller (40) is configured to adapt laser parameters (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”) (See also Figure 4 and Paragraph 0060, the processing parameter is adjusted responsive to the sensing characteristic of the optical signature).

The advantage of combining the teachings of Reeves-Hall is that in doing so would provide a means for holding the scintillation material during a processing operation (workpiece 12 being mounted to 14, para. 0034, would prevent unwanted movement of 12 during translation/rotation), as well as, to provide a means for controlling laser parameters of the laser (controlling output power, wavelength, pulse width, pulse repetition frequency, duty cycle, or pulse energy of pulses provided by the laser-para. 0036), thereby allowing for variation and/or adjustment of the laser parameters.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr with Reeves-Hall, by adding to the means for engaging/positioning the scintillation material and the controller of Burr, with teachings of Reeves-Hall, to provide a means for holding the scintillation material during a processing operation (workpiece 12 being mounted to 14, para. 0034, would prevent unwanted movement of 12 during translation/rotation), as well as, to provide a means for controlling laser parameters of the laser (controlling output power, wavelength, pulse width, pulse repetition frequency, duty cycle, or pulse energy of pulses provided by the laser-para. 0036), thereby allowing for variation and/or adjustment of the laser parameters.
The combination of Burr and Reeves-Hall teaches each claimed limitation including the controller being configured to adapt laser parameters.  The combination is silent on the laser parameters being adapted in dependence to the focus spot being near an edge of the scintillation material.

    PNG
    media_image3.png
    619
    585
    media_image3.png
    Greyscale

Hoekstra teaches that it is known in the art of laser processing non-metallic materials (para. 0002; “…a method and apparatus for precisely separating non-metallic materials into a plurality of smaller pieces, and more particularly, this the invention relates to a method and apparatus for splitting non-metallic materials by controlling internal forces and propagating a microcrack to separate a material along a desired path….”  The formation of microcracks is considered to correspond to the generation of micro-voids of Burr in non-metallic materials) (Fig. 2, optical system 21 includes lasers 22 and 24 which are supported on frame 26.  Motion system 28 includes a support table 28a that moves the workpiece relative to the optical system 21-para. 0039. Para. 0043, “motion system 28 uses a computer 36 to control the movement of the workpiece W relative to the laser output. One possible control method generates control signals from the computer to move the workpiece in the x, y, and Θ directions while holding the optics stationary. Conversely, a workpiece can remain stationary, while the optical system carrying the laser is moved in all directions. A hybrid approach allows both the optical system and the workpiece to be moved in limited directions.”) (Computer 36, therefore, is in communication with the laser 22/24 and the holder 28/28a) to adapt laser parameters in dependence of the focus spot being near an edge of the material (para. 0040 discloses that the laser source is chosen based on the material to be separated, for instance a CO2 or YAG laser source, and should operate in the TEM00 mode providing a predominately Gaussian profile.  Therefore, the lasers emitted from the laser source necessarily have a focus point) (Figure 3A and paragraph 0052; “optional shutter 44 is placed between the custom lens element 53 and the workpiece W and can be used to block selectively a portion of the laser radiation to effectively shorten the beam spot on the workpiece. The shutter 44 can change the beam length during the laser cutting process and achieve a desired affect. For example, the shutter can truncate a front section of the laser beam while the laser beam is near the leading or trailing edge para. 0030 discloses that “The edge of a substrate is much weaker than its bulk portions making the material susceptible to uncontrolled cracking after introducing thermal shock. Also, any microcracks ca be present in the material, such as created by edge grinding or other mechanical processes. The microcracks must be considered. The material edge also tends to heat faster than other portions because the edge serves as a boundary between conductive and convective heat transfer regions”) (Here, by using the shutter to change or truncate the laser beam while the beam is near the leading or trailing edge of the substrate, overheating the edges of the material is avoided.  Figure 8 shows the manner in which the speed and beam are controller relative to the edges of the material).
The advantage of combining the teachings of Hoekstra is that in doing so would provide a means for controlling the laser beam at the edge of the material being processed, which tends to heat faster than other portions of the material, thereby avoiding overheating at the edges.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall, with Hoekstra, by adding to the operation of the controller of Burr, with teachings of Hoekstra, to provide a means for controlling the laser beam at the edge of the material being processed, which tends to heat faster than other portions of the material, thereby avoiding overheating at the edges.  
Regarding claim 2, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
para. 0018, 26 is a picosecond or femtosecond laser) configured to generate light (“ultrafast” pulses) defined by the laser parameters (inherently disclosed, as the ultrafast pulses from 26 necessarily include a wavelength, a pulse energy, a pulse duration, energy distribution, etc.), and comprising a pulse energy, or a pulse duration, or a wavelength, or a pulse repetition, or combinations thereof (as previously stated.  Laser 26, being a picosecond or femtosecond laser, outputs a beam of ultrafast pulses, which inherently includes a pulse energy, pulse duration, wavelength, etc.).
Regarding claim 3, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image4.png
    511
    335
    media_image4.png
    Greyscale

Burr, specifically, further discloses at least one focusing device (28) configured to direct the laser beam (para. 016, 28 generates focal spot 36, which is then used to alter the scintillator 24), and defined by a lens numerical aperture, or a working distance indicated by the arrow shown above, which indicates a working distance between focusing device 28 and scintillator 24), or both.
Burr is silent on the focusing device being a lens.

    PNG
    media_image5.png
    419
    534
    media_image5.png
    Greyscale

However, Reeves-Hall further teaches a focusing device being a lens configured to direct the laser beam (84, para. 0040 discloses laser head 30 including optical elements, e.g., lenses 84 for focusing or collimating the laser beam prior to delivery of the beam to workpiece 12).  Still further, Reeves-Hall also teaches the focusing lens being defined by a lens numerical aperture, or a lens working distance (indicated by the arrow shown above, which indicates a working distance between lens 84 and workpiece 12), or both.
The advantage of combining the teachings of Reeves-Hall is that in doing so would provide a conventional lens for focusing or collimating the laser beam prior to delivery to the scintillation material.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall, with 
Regarding claim 4, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation.
Burr, specifically, further discloses the pulse duration is one of a nanosecond range, or a picosecond range, or a femtosecond range, or combinations thereof (Para. 0018, nanosecond pulses may be utilized, however, using picosecond and femtosecond pulses are advantageous).
Regarding claim 12, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a pixel formation in the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “pixel formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 13, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to an optical barrier formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “optical barrier formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 14, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a waveguide formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “waveguide formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the 
Regarding claim 15, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a light diffuser formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “light diffuser formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 16, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a photonic bandgap structure formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the 
Regarding claim 17, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a uniform crystal structure formation throughout a volume of the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “uniform crystal structure formation throughout a volume of the scintillation material,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1. As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 18, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a non-uniform crystal structure formation throughout a volume of the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “non-uniform crystal structure formation throughout a volume of the scintillation material,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 19, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters at correspond to a density of the microstructures having a modified index of refraction that varies across the scintillation material.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon 
Regarding claim 37, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the known material properties correspond to hygroscopy.
With respect to “hygroscopy,” paragraph 0036 of the instant application, as published, states “system 100 may be used for processing hygroscopic scintillation materials…as well as non-hygroscopic materials…” and that hygroscopic materials are “…susceptible to absorption or adsorption of water molecules found in ambient air humidity…,” while paragraph 0028 states that hygroscopic materials “become damaged or change properties when exposed to ambient humidity.
As previously stated, the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The scintillation material, and properties thereof, being hygroscopic refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  

    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
			
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
		
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

Regarding claim 38, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Burr discloses the known material properties corresponding to at least one of geometry, width, thickness, depth, hardness, and brittleness (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition) (As can be clearly shown above in the Figures, the scintillator inherently possesses geometry, width, thickness, and depth.  Still further, hardness and brittleness are intrinsic properties.  That is, scintillator 24 inherently has a hardness and brittleness).
Regarding claim 39, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Reeves-Hall teaches the controller (40) adapting laser parameters comprising increasing at least one of a laser power or a pulse repetition rate (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”) (See also Figure 4 and Paragraph 0060, the processing parameter is adjusted responsive to the sensing characteristic of the optical signature).

Here, those of ordinary skill in the art would readily understand the adjusting of the laser parameters in response to a sensed characteristic, as taught by Reeves-Hall, implies that such parameter may be increased or decreased.  Accordingly, Reeves-Hall has implicit disclosure of increasing laser power or pulse repetition rate.
Regarding claim 40, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation including wherein adapting the at least one of the laser parameters compensates for a loss of an energy density of the laser beam at the edge of the scintillation material.  
Paragraph 0031 of the instant application (as published) states that the laser parameters, being adapted, include “pulse energy, pulse duration, pulse repetition, laser wavelength, laser energy density, laser power and so on,” whereas paragraph 0045 discloses increasing laser power or repetition rate to compensate for loss of energy density.
Reeves-Hall, as relied upon in claim 1, teaches the controller (40) adapting the at least one laser parameter which includes pulse energy, pulse duration, pulse repetition, laser wavelength, laser energy density, or laser power (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”).
Hoekstra, as relied upon in claim 1, teaches controlling the laser beam in order to avoid overheating at the edges of the material.
The primary combination teaches each claimed limitation and, accordingly, would also be able to compensate, at least partially, for a loss of an energy density at the edge of the material as claimed. See MPEP 2114.


    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
			
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale
		
    PNG
    media_image2.png
    2
    3
    media_image2.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

Regarding claim 41, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Burr discloses the known material properties comprise optical properties of the scintillation material (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition, such compositions inherently have optical properties).  Furthermore, paragraph 0015 of Burr states that the scintillation material (24) in a preprocessed condition 30 comprises an isotropic portion 32 wherein the optical properties are constant and, in paragraph 0016, that the laser 34 is utilized to alter the optical characteristics of the scintillation material 24 (modifying the isotropic 
Regarding claim 42, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 41, teaches each claimed limitation.
Burr further discloses wherein the optical properties comprise at least one of an index of refraction or a reflectivity (index of refraction or a reflectivity are inherent properties of the scintillation material.  Furthermore, paragraph 0017 states that the focal spot 36 is used to change the index of refraction).
Regarding claim 43, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a transparent optical barrier formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Bovatsek et al. (U.S. Publication 2006/0207976), hereinafter Bovatsek.
Regarding claim 5, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation except for the wavelength being 532 nanometers, or 946 nanometers, or 1064 nanometers.
Bovatsek teaches that it is known in the art of laser processing systems (Title, “Laser Material Micromachining with Green Femtosecond Pulses”; para. 0005, using pulsed laser to form microstructures in a material) (Figure 1, laser 12 produces ultrashort pulses having pulse durations from about 100 fs to 20 ps-para. 0024) for the wavelength to be 532 nanometers, or 946 nanometers, or 1064 nanometers (Abstract, ultrashort pulses may have a wavelength between about 500 to 550 nanometers).
The advantage of combining the teachings of Bovatsek is that in doing so would provide a pulsed laser having a wavelength that causes less material heating than higher wavelengths (para. 0075,”… less energy to cause heating in the regions near the machined portions…the ablations threshold is lower for shorter wavelength…lower fluences may be used with green light, which will cause less material heating…”), as well as, allows for a substantial portion of the incident laser radiation to be transmitted through the workpiece without incurring permanent damage to the material (para. 0072).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Bovatsek, by replacing the wavelength of Burr, being sufficient to alter the crystal structure of the scintillator, with the teachings of Bovatsek, to provide a pulsed laser having a wavelength that causes less material heating than higher wavelengths (para. 0075,”… less energy to cause heating in the regions near the machined portions…the ablations threshold is lower for shorter wavelength…lower fluences may be used with green light, which will cause less material heating…”), as well as, allows for a substantial portion of the incident laser radiation to be transmitted through the workpiece without incurring permanent damage to the material (para. 0072).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Xuan et al. (U.S. Publication Patent 6169631), hereinafter Xuan.
Regarding claim 6, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation except for the laser further comprising a beam splitter for generating a plurality of laser beams using the at least one laser source.
Title; Figure 2) to use a beam splitter (beam splitter 29) for generating a plurality of laser beams (beam 1 and beam 2) using at least one laser source (laser head 23).
The advantage of combining the teachings of Xuan is that in doing so would provide a means of generating two beams with the same intensity from a single coherent laser beam source, wherein the intensity of the laser beams heat the target surface and cause topographical changes accordingly (Col. 5, lines 5-25 and 25-35).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Xuan, by adding to the laser of Burr, with the teachings of Xuan, to provide a means for generating two beams with the same intensity from a single coherent laser beam source, wherein the intensity of the laser beams heat the target surface and cause topographical changes accordingly (Col. 5, lines 5-25 and 25-35).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Dantus (U.S. Publication 2009/0188901).
Regarding claims 8 and 9, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for the system further comprising a housing configured for controlling an environment about the scintillation material placed in the housing (claim 8) and further comprising an index of refraction matching liquid disposed within the housing (claim 9).

    PNG
    media_image6.png
    210
    368
    media_image6.png
    Greyscale

Dantus teaches that it is known in the art of laser processing systems (Title; para. 0003, “material process system and more particularly to micromachining with a laser;” para. 0004, “It is known to employ femtosecond lasers for micromachining…;” Figures 1-2 and 8) to use a housing (holding tank 209) configured for controlling an environment about the material (workpiece 205) placed in the housing (workpiece 205 is submerged within liquid 207 in holding tank 209; para. 0032, debris is removed via a pump, filter and piping system, which, at least partially, controls an environment about workpiece 205) and further comprising an index of refraction matching liquid disposed within the housing (para. 0032, liquid 207 is water or machining oil, where “oil is ideally suited for index matching between the objective and the workpiece. Solution 207 beneficially provides a self-focusing performance that is expected to achieve smaller micromachining hole sizes, in the order of 500 nm or less, due to the index of refraction of the solution”).
The advantage of combining the teachings of Dantus is that in doing so would provide a means for submerging the workpiece within an index matching liquid, which allows for achieving smaller micromachined structures, as well as, provides a self-focusing performance (para. 0032). 
para. 0032).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Missey et al. (U.S. Patent 6754243), hereinafter Missey.
Regarding claim 10, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for the laser further comprising at least one micro-electro-mechanical system ("MEMS") component for directing the laser beam to the focus spot.
Missey teaches that it is known in the art of laser systems (Title; Figure 1) to use at least one micro-electro-mechanical system ("MEMS") component (MEMS actuator 24) for directing the laser beam to the focus spot (MEMS actuator 24 moves collimating lens 16, and directs beam 14 to the focus generated by focusing lens 20-Col. 2, lines 3-8, Col. 3, lines 52-67, and Col. 4, lines 1-23).
The advantage of combining the teachings of Missey is that in doing so would provide adjustments, for instance, compensating for misalignment (Col. 2, lines 3-8 and 50-55).
Col. 2, lines 3-8 and 50-55).
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Claim Rejections-35 U.S.C. §112
The remaining rejections under 35 USC 112 are dependent on the interpretation that claim limitation “a controller…configured to…adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material” invokes interpretation under 35 USC 112 (f).  Applicant does not traverse such interpretation.
With respect to the aforementioned rejections under 35 USC 112, the applicant traverses in that (Remarks, page 7 to 8):
“…Furthermore, one of ordinary skill in the art would readily understand the claim and how to practice the claimed invention without undue experimentation. For example, the Examiner agrees that the present claims are clear and the application describes how to adapt at least one of the laser parameters, as claimed. Furthermore, one of ordinary skill in the art, based on the detailed technical description of the present application and the general knowledge of one skilled in the art, would readily know how to perform those adaptations to the laser parameters "in dependence of the focus spot being near an edge of the scintillation material." That is, "The test for definiteness under the second paragraph of 35 U.S.C. § 112 is whether 'those skilled in the art would understand what is claimed when the claim is read in light of the specification.' Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576, 1 USPQ2d 1081, 1088 (Fed. Cir. 1986)" MPEP §2173.02. In the case at hand, as but one non-limiting example, paragraph [0056] provides detailed description of this element of the claim and even provides specific examples with numerical values in one implementation illustrated with respect to Fig. 9.”


In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").
Similarly, the basis of the rejection under 35 USC 112 (a) is not whether or not a person of ordinary skill might be able to produce a controller that functions as claimed, but rather, whether or not, the specification contains a sufficiently precise description of the “corresponding structure” to satisfy 35 USC 112 (f).
	Applicant’s citations to paragraph 0056 and Figure 9 for support as to a detailed description of the claimed element does nothing in the way of describing the manner in which the controller performs the claimed function. Figure 9 of the instant application is reproduced below.

    PNG
    media_image7.png
    558
    812
    media_image7.png
    Greyscale

Figure 9

	Paragraph 0056 of the instant application discloses the following:

In some aspects, process block 308 may include adapting laser parameters, and other parameters, in dependence of the position of a focused laser beam in relation to one or more edges of the targeted materials. In addition, some applications may require 3 and pixel cross-section of 1x1 mm2, successfully processed using depth corrections as described, as indicated by flood maps and line profiles shown in FIG. 10.

	Here, the above citation provides support for laser parameters being adapted in dependence of the position of the focused laser beam in relation to one or more edges of the material.  However, this paragraph does not provide sufficient disclosure how the controller receives, or otherwise is made aware, of the focus spot being located at an edge of the material. For instance, how does the controller ascertain that the focus spot is near the edge of the material? Does the software platform utilized by the controller predict the focus spot location? Does the controller rely on data obtained through the use of sensors, probes, etc. that detect the focus spot location?  Figure 9 does not provide any meaningful insight to these questions.
	Based on the above, the examiner maintains that the specification lacks a sufficiently precise description of the “corresponding structure” to satisfy 35 USC 112 (f) for the claimed limitation of “a controller…configured to…adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material.”  An inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph (See MPEP 2181 -IV). Furthermore, whether a claim reciting an element in means- (or step-) 
	Claim Rejections-35 U.S.C. §103
Applicant traverses the combination of Burr, in view of Reeves-Hall, and in further view of Hoekstra, with respect to claim 1, in that “[a]lthough Hokestra discusses modifying laser parameters at a material edge (see Fig. 8), the combination proposed in the Office Action purports to solve a problem within Burr that does not exist: overheating at the edges.”   Applicant cites to paragraphs 0018-0019 of Burr as evidence that Burr is not concerned with the “edge effect” of Hoekstra (Remarks, pages 9-10).  Applicant further argues that “the disclosure of Burr would lead a person of skill in the art away from applying high heat, as Burr cautions against ‘excessive heat transfer’ resulting in ‘damage’” and that “a person of skill in the art would not look to the high heat, crack-forming device of Hoekstra to solve a non-existent problem.”
In response, the examiner respectfully disagrees. Burr teaches, as evident in paragraphs 0018-0019, using an ultrafast laser to ablate a scintillator material, where “ultrafast” pulses allow for changes in optical properties in small regions without transferring significant heat to the surrounding material.  The selection of an ultrafast laser allows for the transferring of significant heat to surrounding material to be minimized and/or avoided.  Burr, therefore, is concerned with avoiding significant heat to areas of the material not being ablated. Burr also discusses that excessive heat 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Hoekstra is not relied upon to teach using a “high heat, crack-forming device” as suggested by Hoekstra. That is, the combination of Burr and Hoekstra does not involve replacing the ultrafast laser of Burr with the “high heat” laser source of Hoekstra.  Rather, Hoekstra is relied upon to teach adapting laser parameters in dependence on a material edge such that overheating of the edge is avoided.  There is 
Applicant continues in that (Remarks, page 10, second to last paragraph):
Even assuming arguendo that one would or could combine Burr and Hoekstra, the combination would not yield the claimed invention including "driv[ing] at least one of the laser and the holder through a plurality of positions, the focus spot directed to various portions of the scintillation material based on the plurality of positions, each of the plurality of positions corresponding to the known material properties of the scintillation material," and "adapt[ing] at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material," such that "the driving through the plurality of positions forms microstructures having altered crystal structure." To say otherwise is a clear indication of a rejection predicated on impermissible hindsight gained only from Applicant's own disclosure.

	In response, the examiner respectfully disagrees. Applicant’s traversal provides no articulated reasoning as to why the combination of Burr, Reeves-Hall, and Hokestra would not result in the claimed invention.  Rather, applicant merely recites several claim limitations that would, presumably, be lacking in the combination and concludes that the combination involves impermissible hindsight. In this case, applicant’s contention does not “distinctly and specifically points out the supposed errors in the examiner’s action” (See MPEP 714.02) and is considered merely conclusory.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the provided reasoning to combine the teachings of Burr with the teachings of Reeves-Hall and Hoekstra obviates applicant’s hindsight argument as the provided reasoning is a sufficient, non-hindsight reason obtained from the references themselves.  
For the reasons detailed above, the prior art rejections under 35 USC 103 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761